Citation Nr: 1307123	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES
 
1.  What evaluation is warranted for a chronic cervical strain with herniated nucleus pulpous at C6-7, and degenerative changes involving C5-6 and C6-7 from June 16, 2009?
 
2.  What evaluation is warranted for a chronic lumbar strain with early degenerative changes of the lumbosacral spine from June 16, 2009?
 
 
REPRESENTATION
 
Appellant represented by:  New Hampshire State Veterans Council
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
N. Holtz, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1984 to February 2005.
 
These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified during a July 2007 hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In April 2008, the Veteran testified at a videoconference hearing before a Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  
 
This case has previously been before the Board.  The initial ratings assigned for the disabilities on appeal were remanded in February 2009, July 2010, and in April 2012, for additional development.  During the appeal, staged ratings have been applied for the Veteran's cervical spine disability.  
 
In January 2012, the Veteran was informed that she was entitled to a new Board hearing as the Veterans Law Judge who presided over her April 2008 hearing was no longer employed at the Board, pursuant to 38 C.F.R. § 20.707.  As discussed in the Introduction to the April 2012 decision and remand, the Veteran has not replied and has been afforded ample time to do so, and thus she is presumed to have agreed to continue her appeal and the issues are appropriately before the undersigned Veterans Law Judge.
 
 
 
 
 
FINDINGS OF FACT
 
1.  From June 16, 2009, a chronic cervical strain with herniated nucleus pulposus at C6-7 and degenerative changes involving C5-6 and C6-7, was not manifested by either forward cervical flexion less than 31 degrees, or a combined range of motion less than 171 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.
 
2.  A chronic cervical strain with herniated nucleus pulposus at C6-7 and degenerative changes involving C5-6 and C6-7 is productive of no more than mild radiculopathy of the upper radicular group (C5-6), affecting the right upper extremity.  
 
3.  Since June 16, 2009, a chronic lumbar strain with early degenerative changes of the lumbosacral spine has not been manifested by thoracolumbar flexion less than 61 degrees, or by a combined range of thoracolumbar motion less than 171 degrees, or by an intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks during the past 12 months.
 
 
CONCLUSIONS OF LAW
 
1.  From June 16, 2009, the requirements for a 20 percent disability rating for a chronic cervical strain with herniated nucleus pulposus at C6-7, and degenerative changes involving C5-6 and C6-7, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2012).
 
2.  From June 16, 2009, the criteria for a separate 20 percent rating for mild radiculopathy of the upper radicular group, affecting the right (major) upper extremity, have been met; at no time has the criteria for a 40 percent rating been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2012).
 
3.  From June 16, 2009, the requirements for a 20 percent disability rating for a chronic lumbar strain with early degenerative changes of the lumbosacral spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA's Duties to Notify and Assist
 
The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under Veterans Claims Assistance Act of 2000. 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
These matters were most recently before the Board in April 2012, when the case was remanded to determine if outstanding treatment records existed, and to provide the Veteran with an examination.  All actions sought by the Board through its prior development request have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case was issued in November 2012, which continued the previous denial.
 

Cervical and Lumbar Spine Disorders - Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine not greater than 85 degrees; or, forward flexion of the cervical spine not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, combined range of motion of the cervical spine not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  
 
A 20 percent disability rating is warranted upon evidence of forward flexion of the thoracolumbar spine not greater than 60 degrees; or, forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
Forward flexion of the cervical spine not greater than 40 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
 
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. §  4.71a, Plate V (2012).
 
Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  Id.
 

Radiculopathy - Laws and Regulations
 
Under certain circumstances, disabilities of the cervical and lumbar spine that result in neurological changes in the upper and/or lower extremities can warrant separate ratings.  
 
In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.
 
When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
 
Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.
 
Various nerve groups have different rating criteria.  Relevant to the present inquiry, as discussed below, Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the upper radicular group, which is rated as 70 percent disabling for the dominant extremity, contemplates severely affected, or totally lost, shoulder and elbow movements, with hand and wrist movements not affected.  Ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis of the dominant extremity, which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  Diagnostic Code 8610 refers to neuritis of the sciatic nerve, and Diagnostic Code 8710 refers to neuralgia of the sciatic nerve.
 
Cervical and Lumbar Spine Disorders-Factual Background-
 
Cervical Spine Examination
 
VA provided the Veteran with a cervical spine examination in June 2012.  The examiner noted diagnoses of degenerative arthritis, degenerative disc disease, and intervertebral disc syndrome of the cervical spine.  The examiner documented that the Veteran did not have a vertebral fracture of the cervical spine. 
 
The Veteran described a history of neck and right arm since a January 1994 car accident.  Her treatment included physical therapy, chiropractic treatments, and cortisone injections to the base of the neck.  She denied a history of surgery, but stated that neck pain was present most of the time and was frequently associated with frontal headaches.  She indicated that flare-ups of her cervical spine disability caused increased pain and headaches.  
 
Physical examination of the cervical spine revealed forward flexion to 40 degrees, with pain beginning at that point; extension to 35 degrees, with pain beginning at 35 degrees; right lateral flexion to 30 degrees; and left lateral flexion to 35 degrees, with pain beginning at those endpoints.  She had right lateral rotation to 75 degrees, without any pain, and left lateral rotation at 65 degrees, with pain at 65 degrees.  
 
Repetitive-use testing showed that after a minimum of three repetitions, she had forward cervical flexion to 40 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, right lateral rotation to 75 degrees, and left lateral rotation to 65 degrees.  The examiner noted that there was no evidence of any additional range of motion limitation following repetitive-use testing.  
 
Repetitive use did not lead to weakened movement, excess fatigability, incoordination, swelling, deformity, or instability.  Functional losses on motion, however, included less movement than normal, and pain on movement.  There was also pain with palpitation of the cervical spine.  
 
There was no muscle spasm of the cervical spine, and the examiner did not make findings of gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or ankylosis upon examination. 
 
Upper extremity muscle strength was 5/5, which was noted to represent normal strength.  There was no muscle atrophy.  Reflexes were noted to be 2+ at all points in the upper extremities; those findings represent normal reflexes.  Additionally, sensation to light touch was normal for the bilateral shoulders, forearms, and hands and fingers.  
 
While testing for radiculopathy was negative in the left upper extremity, the examiner diagnosed right upper extremity radiculopathy related to the C5-6 nerve roots, and noted mild, intermittent, usually dull upper extremity pain, and mild paresthesias and/or dysthesias, in that extremity.  The examiner opined that the overall severity of the right upper extremity radiculopathy was "mild."  

The examiner also diagnosed intervertebral disc syndrome of the cervical spine, but noted that there had been no incapacitating episodes during the prior twelve months.  The examiner also observed that the cervical spine disability did not impact the Veteran's ability to work.
 
The Board notes that the Veteran is right-handed, as described on her May 2005 general examination and her June 2009 joints examination.  
 
 

Lumbar Spine Examination
 
The June 2012 examiner also addressed the Veteran's lumbar spine disability.  The examiner diagnosed lumbar degenerative disc disease and a chronic lumbar strain.  
 
The Veteran reported that her lumbar disability had been treated with physical therapy and chiropractic treatment, but not surgery.  She reported that flare-ups of her thoracolumbar spine caused increased back and lateral thigh pain.  
 
On physical examination, the Veteran had forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  The Veteran's motion was painful at each endpoint, except on extension, but her range of motion was not additionally limited by pain.  Repetitive-use testing did not produce any further limitation of motion.  
 
The examiner noted that functional loss with motion included less movement than normal, and pain on movement.  There was no weakened movement, excess fatigability, incoordination, swelling, deformity, or instability.  
 
There was no thoracolumbar muscle spasm or guarding.  Muscle strength was normal, i.e.. 5/5 throughout the lower extremities, except in right hip flexion, where it was measured at 4/5, showing active movement against some resistance.  There was no muscle atrophy.  
 
Knee reflexes were 2+ and normal, and ankle reflexes were rated at 1+, reflecting hypoactive reflexes.  Sensation to light touch was normal throughout the lower extremities.  Bilateral straight leg raising tests were negative, and the examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There were no associated bowel or bladder problems.  
 
The examiner found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  There was no evidence of a vertebral fracture.  Finally, the examiner determined that the Veteran's thoracolumbar spine disability did not impact her ability to work.  
 
Cervical and Lumbar Spine Disorders-Analysis
 
For the period beginning June 16, 2009, the Veteran is assigned separate 10 percent ratings for both her cervical and lumbar spine disabilities.  
 
At the outset, it is clear that the Veteran suffers from cervical and lumbar pain.  Still, the objective evidence of record preponderates against entitlement to ratings in excess of 10 percent each for cervical and lumbar strains for the period on appeal.  
 
Concerning the cervical spine disability, the evidence demonstrates forward cervical flexion greater than 30 degrees, a combined range of cervical motion consistently greater than 170 degrees.  At no time since June 16, 2009 is there evidence of cervical scoliosis, reversed cervical lordosis, or abnormal cervical kyphosis as due to guarding or muscle spasm.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
 
The Veteran did have a cervical intervertebral disc syndrome but there was no evidence of incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
 
There was evidence of right upper extremity cervical radiculopathy.  The only pertinent symptomatology found on examination was mild intermittent pain, and mild paresthesias and/or dysesthesias.  The examiner characterized the overall disability due to radiculopathy as "mild."  
 
Based on the evidence of record, the Board finds that a separate, 20 percent rating based on mild radiculopathy of the right (major) upper radicular group is warranted.  See 38 C.F.R. §§ 4.71a (Note 1), 4.124a, Diagnostic Code 8510.  A higher rating for right upper extremity radiculopathy is not warranted.  The examiner found that the pain was only intermittent and mild, and was usually dull.  Her paresthesias/dysesthesias were no more than mild in severity.  There was also no evidence of numbness or loss of sensation to light touch.  Her right upper extremity muscle strength was normal, as were her reflexes of that extremity.  In short, without a showing of greater severity, only the "mild" criteria have been met.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.
 
Concerning the lumbar spine, there is no evidence of lumbar flexion less than 61 degrees, or a combined range of motion less than 121 degrees and no evidence of thoracolumbar ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The June 2012 examiner found that there was no intervertebral disc syndrome of the thoracolumbar spine.  While the Veteran reported hamstrings pain during flare-ups, the objective evidence of record has demonstrated normal neurologic function, without any other symptoms are related to the service-connected lumbar spine disorder.  Additional disability ratings based on neurologic and urinary/bowel symptoms are not warranted in this case.  See 38 C.F.R. § 4.71a, Note 1.
 
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the general rating formula for back disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  Moreover, while the provisions of 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a, address how pain is to be rated when evaluating the nature and extent of back disorders.  As the canon of interpretation provides that the more specific trumps the general, Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005), it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control in claims of entitlement to an increased rating for a back disorder.
 
Further, 38 C.F.R. § 4.71a specifically states that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is part of the formula.  68 Fed. Reg. 51454-55 (Aug. 27, 2003) (providing that "[p]ain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")
 
The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula.  Moreover, while the appellant has historically reported weakness and fatigue, the pertinent clinical evidence has revealed no objective evidence of cervical or lumbar weakness or fatigue which would warrant an increased rating under either 38 C.F.R. §§ 4.40, 4.45 or 4.59.  In this regard, the Board finds the opinions of professional health care providers to be of greater probative value than the lay statements of the appellant presented in support of a claim for increased monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (a pecuniary interest may be found to affect the credibility of testimony.) 

In sum, the demonstrated cervical symptoms do not warrant a disability rating in excess of 10 percent for the period beginning June 16, 2009.  Likewise, the lumbar symptomatology does not warrant a rating in excess of 10 percent of the period beginning June 16, 2009.  A separate, 20 percent rating, however, is warranted for mild radiculopathy of the upper radicular group (C5-6), affecting the right (major) upper extremity, beginning June 16, 2009.  
 
Extraschedular Consideration
 
The Board has considered whether the Veteran's cervical and lumbar spine disabilities, with resulting right upper extremity radiculopathy, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this case there are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence for all disabilities on appeal.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with her employment due to either disorder.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
Total Rating for Compensation Purposes Based on Individual Unemployability
 
The Court has held that entitlement to individual unemployability is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a total disability evaluation based on individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 10 (2009) (holding that an inferred claim for  individual unemployability is raised as part of an increased rating claim only when the Roberson requirements are met).
 
The Veteran has not reported, and the evidence does not otherwise reflect, that she has experienced any interference with her employment during the period on appeal.  The June 2012 examiner specifically found that none of the disabilities on appeal creates any impediment to her ongoing employment.  As there is no evidence of unemployability, the question of entitlement to individual unemployability is not raised under Roberson and Rice.
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, with regard to her cervical and lumbar spine disabilities, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to a disability rating in excess of 10 percent for a chronic cervical strain with herniated nucleus pulposus at C6-7, and degenerative changes involving C5-6 and C6-7, for the period beginning June 16, 2009, is denied.
 
Entitlement to a 20 percent rating, and no higher, for mild radiculopathy of the upper radicular group (C5-6) of the right (major) upper extremity beginning June 16, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.  
 
Entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain with early degenerative changes of the lumbosacral spine, for the period beginning June 16, 2009, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


